Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) of the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing of the Schedule 13D to which this agreement is attached and to the joint filing of all amendments thereto. Notwithstanding the foregoing, each of the Reporting Persons disclaims beneficial ownership of shares of the Issuer’s Ordinary Shares beneficially owned by the other Reporting Persons. This agreement may be executed in one or more counterparts, each of which shall be considered an original counterpart, and shall become a binding agreement when each of the parties designated as signatories has executed one counterpart. Dated: August 5, 2016 JLL ASSOCIATES G.P. V (PATHEON), LTD. By: /s/ Paul Levy Name: Paul S. Levy Title: Managing Director JLL PARTNERS FUND VI (PATHEON), L.P. By its general partner, JLL Associates VI (Patheon), L.P. By its general partner, JLL Associates G.P. V (Patheon), Ltd. By: /s/ Paul Levy Name: Paul S. Levy Title: Managing Director JLL PATHEON FF II, LLC By: /s/ Paul Levy Name: Paul S. Levy Title: President JLL ASSOCIATES V (PATHEON), L.P. By its general partner, JLL Associates G.P. V (Patheon), Ltd. By: /s/ Paul Levy Name: Paul S. Levy Title: Managing Director JLL/DELTA PATHEON HOLDINGS, L.P. By its general partner, JLL/Delta Patheon GP, Ltd. By: /s/ Daniel Agroskin Name: Daniel Agroskin Title: Treasurer JLL/DELTA PATHEON GP, LTD. By: /s/ Daniel Agroskin Name: Daniel Agroskin Title: Treasurer PATHEON HOLDCO COÖPERATIEF U.A. By: /s/ Daniel Agroskin Name: Daniel Agroskin Title: Director JLL PARTNERS FUND V (NEW PATHEON), L.P. By its general partner, JLL Associates V (New Patheon), L.P. By its general partner, JLL Associates G.P. V (Patheon), Ltd. By: /s/ Paul Levy Name: Paul S. Levy Title: Managing Director JLL PATHEON CO-INVESTMENT FUND, L.P. By its general partner, JLL Associates V (Patheon), L.P. By its general partner, JLL Associates G.P. V (Patheon), Ltd. By: /s/ Paul Levy Name: Paul S. Levy Title:Managing Director
